            Case 1:19-cv-07829-PAE Document 14 Filed 08/28/19 Page 1 of 6



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

THOMAS & BETTS CORPORATION, n/k/a                   )
ABB INSTALLATION PRODUCTS, INC.,                    )
                                                    )
                                                    )       Civil Action No. l:19-cv-07829-PAE
                Plaintiff,                          )
       v.                                           )
                                                    )
TRINITY MEYERS UTILITY                              )
STRUCTURES, LLC, f/k/a/ MCKINLEY                    )
2014 ACQUISITION, LLC and ARCOSA, INC.              )
                                                    )
                Defendants.                         )


                         MOTION FOR ADMISSION PRO HAC VICE

       Peter A. Silverman hereby moves this Court, pursuant to Local Civil Rule 1.3 of the

Local Rules of the United States Court for the Southern District of New York, for an Order for

admission to practice pro hac vice to appear as counsel for Plaintiff Thomas & Betts

Corporation, n/k/a ABB Installation Products, Inc., in the above-captioned action.

       I am a member in good standing of the bar of the State of Illinois, and there are no

pending disciplinary proceedings against me in any state or federal court. I have never been

convicted of a felony. I have never been censured, suspended, disbarred, or denied admission or

readmission by any court. Attached is the affidavit required by Local Rule 1.3.

DATED:          August 28, 2019                             Respectfully submitted,

                                                            /s/Peter A. Silverman____________
                                                            Peter A. Silverman
                                                            FIGLIULO & SILVERMAN P.C.
                                                            10 South LaSalle Street, Suite 3600
                                                            Chicago, IL 60603
                                                            Telephone: (312) 251-4600
                                                            Facsimile: (312) 251-4610
                                                            psilverman@fslegal.com
Case 1:19-cv-07829-PAE Document 14 Filed 08/28/19 Page 2 of 6
Case 1:19-cv-07829-PAE Document 14 Filed 08/28/19 Page 3 of 6
Case 1:19-cv-07829-PAE Document 14 Filed 08/28/19 Page 4 of 6
            Case 1:19-cv-07829-PAE Document 14 Filed 08/28/19 Page 5 of 6



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

THOMAS & BETTS CORPORATION, n/k/a                     )
ABB INSTALLATION PRODUCTS, INC.,                      )
                                                      )
                                                      )       Civil Action No. l:19-cv-07829-PAE
                Plaintiff,                            )
       v.                                             )
                                                      )
TRINITY MEYERS UTILITY                                )
STRUCTURES, LLC, f/k/a/ MCKINLEY                      )
2014 ACQUISITION, LLC and ARCOSA, INC.                )
                                                      )
                Defendants.                           )

                                     [PROPOSED] ORDER

       The motion of Peter A. Silverman for admission to practice pro hac vice in the above

captioned action is granted. Applicant has declared that he is a member in good standing of the

bar of the State of Illinois and that his contact information appears as follows:

                                       Peter A. Silverman
                               FIGLIULO & SILVERMAN P.C.
                               10 South LaSalle Street, Suite 3600
                                       Chicago, IL 60603
                                   Telephone: (312) 251-4600
                                   Facsimile: (312) 251-4610
                                    psilverman@fslegal.com

       Applicant having requested admission pro hac vice to appear for all purposes as counsel

for Plaintiff Thomas & Betts Corporation, n/k/a ABB Installation Productions, Inc. in the above-

captioned action;

       IT IS HEREBY ORDERED that Applicant is admitted to practice pro hac vice in the

above-captioned case in the United States District Court for the Southern District of New York.
          Case 1:19-cv-07829-PAE Document 14 Filed 08/28/19 Page 6 of 6



        All attorneys appearing before this Court are subject to the Local Rules of this Court, including

the Rules governing discipline of attorneys.


DATED:
                                                 _____________________________________________
                                                 UNITED STATES DISTRICT/MAGISTRATE JUDGE
